Case 2:06-cr-20234-MAG-RSW ECF No. 407, PageID.2591 Filed 03/31/21 Page 1 of 8


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

                Plaintiff,
                                                      Case No. 06-cr-20234
 v
                                                      HON. MARK A. GOLDSMITH
 AHMAD KHILIA DANIELS,

             Defendant.
 _____________________________/

                           OPINION & ORDER
     GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION FOR
                    REDUCTION OF SENTENCE (Dkt. 384)

        This matter is before the Court on Defendant Ahmad Khilia Daniels’s motion for reduction

 of sentence under the First Step Act of 2018 (Dkt. 384). Following its initial determination that

 Daniels is eligible for consideration of a reduction of his sentence under the First Step Act, the

 Court directed the parties to submit supplemental briefing addressing the appropriate sentence to

 be imposed (Dkt. 401). Daniels filed a supplemental brief seeking a reduction in sentence to time

 served (Dkt. 402). The Government did not file a supplemental brief. For the reasons that follow,

 the Court grants in part and denies in part Daniels’s motion for reduction of sentence. Daniels’s

 sentence is reduced from 262 months’ imprisonment to 244 months.

                                       I. BACKGROUND

        As the Court described the factual background of the case in detail in its previous opinion,

 it need not do so again for purposes of the present motion. See generally 6/26/20 Opinion (Dkt.

 401). In relevant part, Daniels was convicted by a jury of several drug-trafficking and firearms
Case 2:06-cr-20234-MAG-RSW ECF No. 407, PageID.2592 Filed 03/31/21 Page 2 of 8


 charges.1 Based on a finding in the presentence report that Daniels was responsible for 1.5 to 4.5

 kilograms of cocaine base, Daniels’s guidelines range was 262 to 327 months’ imprisonment. He

 was sentenced on February 6, 2009 to 262 months’ imprisonment for the drug-trafficking offenses

 and to 120 months’ imprisonment on the firearms offense, to be served concurrently. Judgment

 (Dkt. 278).

        Daniels appealed his sentence, and the Sixth Circuit remanded the action to Judge O’Meara

 to make particularized findings regarding the quantity of cocaine base for which Daniels was

 responsible. United States v. Daniels, 396 F. App’x 257, 262 (6th Cir. 2010) (“Daniels I”). During

 a resentencing hearing held on June 21, 2011, Judge O’Meara found that Daniels was responsible

 for 10 kilograms of cocaine base. Resentencing Hr’g Tr. at 4 (Dkt. 336). Given the quantity at

 issue, Daniels’s new sentencing guidelines range was 324 to 405 months’ imprisonment. Id. at 11.

 Declining to impose a greater sentence following Daniels’s appeal, Judge O’Meara re-imposed the

 original sentence of 262 months’ imprisonment for the drug-trafficking offenses, and 120 months’

 imprisonment for the firearms offense, to be served concurrently. Am. Judgment (Dkt. 316). On

 appeal, the Sixth Circuit affirmed Judge O’Meara’s findings regarding quantities and the

 corresponding sentence. United States v. Daniels, 506 F. App’x 399, 399-400 (6th Cir. 2012)

 (“Daniels II”).

        Having been in custody since April 4, 2006, Daniels has served 15 years of his sentence.

 His projected release date is October 29, 2024. In his present motion, he seeks a reduction of his

 sentence to time served. Def. Suppl. Br. at 8 (Dkt. 402).




 1
   This matter was originally assigned to the Honorable John Corbett O’Meara and was reassigned
 to the undersigned on January 24, 2019. Judge O’Meara presided at Daniels’s trial, initial
 sentencing, and resentencing.
                                                 2
Case 2:06-cr-20234-MAG-RSW ECF No. 407, PageID.2593 Filed 03/31/21 Page 3 of 8


                                          II. ANALYSIS

        Having determined that Daniels is eligible for consideration of a reduction in his sentence

 under the First Step Act, the Court must determine the appropriate relief, if any. Modification of

 a sentence under the First Step Act proceeds by way of 18 U.S.C. § 3582(c)(1)(B). United States

 v. Allen, 956 F.3d 355, 357 (6th Cir. 2020). Although defendants seeking a reduction in sentence

 under the First Step Act are not entitled to a plenary, or de novo, resentencing hearing, the Sixth

 Circuit has held that “the necessary review—at a minimum—includes an accurate calculation of

 the amended guidelines range at the time of resentencing and thorough renewed consideration of

 the [18 U.S.C.] § 3553(a) factors.” United States v. Boulding, 960 F.3d 774, 783-784 (6th Cir.

 2020) (citing United States v. Alexander, 951 F.3d 706, 708 (6th Cir. 2019)). Additionally, a

 defendant must be afforded an opportunity to present objections to the calculation of an amended

 sentence. Id. at 784.

        Ultimately, whether to reduce a sentence under the First Step Act is left to the discretion

 of the sentencing court. Pub. L. No. 115-391, § 404(c) (“Nothing in this section shall be construed

 to require a court to reduce any sentence pursuant to this section.”). In determining whether a

 reduction in sentence is warranted, courts may consider “all relevant factors,” including post-

 conviction conduct. Allen, 956 F.3d at 357.

        Upon examining Daniels’s guidelines range, the § 3553(a) factors, and his post-conviction

 conduct, the Court determines it is appropriate to reduce his sentence by 18 months. First, the

 Court must consider the guidelines, “which are the ‘starting point and initial benchmark’ of its

 sentencing analysis.” United States v. Bolds, 511 F.3d 568, 579 (6th Cir. 2007) (quoting Gall v.

 United States, 552 U.S. 38, 49 (2007)); see also Hughes v. United States, 138 S. Ct. 1765, 1773

 (2018). Here, the parties agree that Daniels’s current guidelines range, based on a quantity finding

                                                  3
Case 2:06-cr-20234-MAG-RSW ECF No. 407, PageID.2594 Filed 03/31/21 Page 4 of 8


 of 10 kilograms of cocaine base, has been reduced from 324 to 405 months to 262 to 327 months.2

 Def. Suppl. Br. at 5-6; Gov’t Resp. at 14 (Dkt. 396).

        Daniels, however, urges the Court to refer to the guidelines range applicable to drug

 offenses involving 1.5 to 4.5 kilograms of cocaine base, the amount for which Daniels was held

 responsible at his first sentencing hearing. Def. Suppl. Br. at 6-7. He contends that doing so is

 proper because the Government sought to hold him responsible for a higher quantity of drugs on

 remand than it did at his original sentencing, purportedly in retaliation for appealing his sentence.

 Id.

        This argument is unpersuasive. The Sixth Circuit determined that Daniels’s sentence based

 on a quantity of 1.5 to 4.5 kilograms of cocaine base was procedurally defective and remanded

 with instructions for the district court to make particularized findings regarding the drug quantity.

 Daniels I, 396 F. App’x at 261-262. Judge O’Meara determined that Daniels was responsible for

 10 kilograms of cocaine base, a finding the Sixth Circuit affirmed. Daniels II, 506 F. App’x at

 399-400. To resentence Daniels based on the initial, procedurally improper quantity of 1.5 to 4.5

 kilograms would ignore the Sixth Circuit’s directive on remand and the subsequent resentencing.

 Nor is Daniels able to demonstrate prosecutorial or judicial vindictiveness, as he was not punished

 more severely on remand; rather, Judge O’Meara re-imposed the original sentence, which was

 significantly below his new guidelines range. See United States v. Perez, 79 F.3d 79, 81 (7th Cir.

 1996) (“We have not found a case in which a defendant who was not punished more heavily the

 second time around . . . nevertheless successfully interposed a defense of judicial or prosecutorial


 2
   This range is premised on a base offense level of 36 under U.S.S.G. § 2D1.1(c)(2), and a 2-level
 enhancement for possession of a dangerous weapon, for a total offense level of 38. With a criminal
 history level of II, Daniels’s sentencing guidelines range under the 2018 Guidelines Manual is 262
 to 327 months.

                                                  4
Case 2:06-cr-20234-MAG-RSW ECF No. 407, PageID.2595 Filed 03/31/21 Page 5 of 8


 vindictiveness.”); see also United States v. Rodgers, 278 F.3d 599, 604 (6th Cir. 2002) (holding

 that the presumption of judicial or prosecutorial vindictiveness does not apply when a defendant

 is resentenced to an equal or lesser aggregate term). Accordingly, the applicable guidelines range

 is 262 to 327 months.

        Next, the Court considers the § 3553(a) factors, which include the nature and circumstances

 of a defendant’s offenses, the seriousness of the offenses, the need to promote respect for the law,

 and the need to protect the public from further crimes by the defendant. Daniels was convicted of

 serious offenses that involved a conspiracy to distribute crack cocaine—which is classified as a

 Schedule II controlled substance due to its high abuse risk—and the possession of firearms.

 According to codefendant Labaron Wardlaw, the leader of the conspiracy, he and Daniels began

 the drug distribution conspiracy in 2004. Presentence Report (“PSR”) ¶ 24. During the formative

 period of the conspiracy, Daniels took an active role in planning and selecting a location from

 which to operate. Sentencing Hr’g at 6 (Dkt. 291). Throughout the conspiracy, Daniels assisted

 in operating and managing the drug distribution when Wardlaw was out of town. Gov’t Sentencing

 Mem. at 7 (Dkt. 275). Daniels was involved in all aspects of the conspiracy, including packaging

 the drugs, selling the drugs, and collecting the proceeds from other coconspirators. Id.

        Further, Daniels engaged in violence in furtherance of the conspiracy. For example, he

 fired shots into a codefendant’s house to intimidate her. Id. at 7-8. Additionally, Daniels, along

 with Wardlaw and another coconspirator, was involved in a shoot-out with men who purportedly

 attempted to rob one of the drug houses. Id. at 8. When Daniels located the men, he fired three

 shots toward them, later commenting to Wardlaw that his aim must have been off because he

 usually does not miss. Id.



                                                  5
Case 2:06-cr-20234-MAG-RSW ECF No. 407, PageID.2596 Filed 03/31/21 Page 6 of 8


        Daniels’s criminal history is also significant for a violent felony. His criminal history

 began at the age of 18, when he was convicted of resisting and obstructing police after fleeing

 from officers who attempted to stop him for driving a stolen vehicle. PSR ¶ 53. Less than a year

 later, Daniels was convicted of assault with intent to murder. Id. ¶ 54. That incident involved a

 domestic situation in which Daniels shot a man in the chest twice because he had assaulted

 Daniels’s girlfriend. Id. ¶ 55. Daniels pleaded no contest to the charge and was sentenced to 12

 to 20 years in custody. Id.

        Notwithstanding the seriousness of Daniels’s convictions, his conduct in prison has been

 exemplary. Over the 15 years of his incarceration, Daniels has not received any disciplinary

 sanctions. Moreover, he has completed 347 hours of educational programming, including classes

 in real estate investment, cardmaking, personal finance, and entrepreneurship. Daniels is currently

 incarcerated at Federal Prison Camp Montgomery, a minimum-security prison. At his previously

 designated prison, FCI Elkton, he worked as a visiting room orderly. His responsibilities in that

 capacity included cleaning the visiting room and walking outside the secure area of the institution

 to remove trash. See Def. Suppl. Br. at 7-8. Additionally, between 2013 and 2015, Daniels worked

 as a data processor preparing patents for publication. Id. at 8. Daniels’s commendable behavior

 and productivity during his 15 years in custody demonstrates that he has made significant progress

 toward rehabilitation.

        It is clear from the record that Judge O’Meara believed that 262 months was an appropriate

 sentence for Daniels’s offenses. Because Judge O’Meara had the benefit of presiding over trial

 and hearing the evidence presented against Daniels, the Court accords his sentencing determination

 some deference. See, e.g., United States v. Williams, 817 F. App’x 164, 167 (6th Cir. 2020)

 (noting that an appellate court “must give ‘due deference’ to a district court’s balancing of the

                                                 6
Case 2:06-cr-20234-MAG-RSW ECF No. 407, PageID.2597 Filed 03/31/21 Page 7 of 8


 § 3553(a) factors”); United States v. Poynter, 495 F.3d 349, 352 (6th Cir. 2007) (noting that the

 district court is entitled to deference in its sentencing decisions because of its “ring-side

 perspective on the sentencing hearing and its experience over time in sentencing other

 individuals”). In view of the seriousness of Daniels’s offenses, the Court agrees that his current

 sentence of 262 months—which is at the lower end of the guidelines range—is an appropriate

 benchmark.3

        Nevertheless, the deference accorded to Judge O’Meara is tempered by this Court’s ability

 to assess Daniels’s conduct and rehabilitation over time, factors that the Sixth Circuit has

 determined are relevant to the resentencing analysis. See Allen, 956 F.3d at 358 (emphasizing the

 importance of considering the § 3553(a) factors, including post-sentencing conduct, because “[t]he

 judges considering First Step Act motions will frequently not be the original sentencing judges”

 and would, consequently, either be reliant on the previous judge’s explanation of the sentence or

 would be required to recreate the record years later). Given that Daniels has been a model prisoner

 and has made commendable efforts toward rehabilitation, the Court determines that an 18-month

 reduction in his sentence is appropriate. Accordingly, the Court reduces Daniels’s sentence to 244

 months.

                                       III. CONCLUSION

        For the reasons discussed above, the Court grants in part and denies in part Daniels’s

 motion for reduction of sentence (Dkt. 384).


 3
   The Court declines to grant a downward departure proportionate to the departure Judge O’Meara
 applied on resentencing. Daniels’s original sentence of 262 months was premised on a guidelines
 range of 262 to 324 months. Because the same guidelines range applies here, the Court finds that
 262 months is the proper reference point and is supported by the relevant factors. See United
 States v. Thornton, No. 20-5906, 2021 WL 457912, at *2 (6th Cir. Jan. 22, 2021) (affirming a
 district court’s decision not to grant a proportionate downward departure when reducing a
 defendant’s sentence under the First Step Act).
                                                 7
Case 2:06-cr-20234-MAG-RSW ECF No. 407, PageID.2598 Filed 03/31/21 Page 8 of 8


        SO ORDERED.

 Dated: March 31, 2021                                s/Mark A. Goldsmith
        Detroit, Michigan                             MARK A. GOLDSMITH
                                                      United States District Judge

                                 CERTIFICATE OF SERVICE

 The undersigned certifies that the foregoing document was served upon counsel of record and any
 unrepresented parties via the Court’s ECF System to their respective email or First Class U.S. mail
 addresses disclosed on the Notice of Electronic Filing on March 31, 2021.

                                                      s/Erica Karhoff on behalf of
                                                      KARRI SANDUSKY
                                                      Case Manager




                                                 8
